Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2021 has been entered.
Specification
The disclosure is objected to because of the following informalities: elements “Vdata1” to “Vdata3” in figs. 15A and 16A are not described.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-46 and 51 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the corresponding individual bias voltage" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the common pixel element" in third line from the last.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the current Office Action, it is understood to mean “the shared pixel circuit”. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asano et al (PG Pub 202/0070909 A1).
Regarding claim 52, Asano teaches a solid state array device comprising one or more pixels, each pixel having at least one microdevice (41-1, fig. 19) and at least one pixel circuit (45), wherein one side of the microdevice is coupled to two switches where one switch (42-1) couples the microdevice into a bias voltage (Vdd) and the other switch (44-1) couples the device to the pixel circuit (45/46). 
Response to Arguments
Applicant's arguments filed October 14, 2021 have been fully considered but they are not persuasive. Applicant states that (page 12, last four paragraphs, remarks)
Asano is clearly disclosing that TFTs 42-1 and 42-2 have a function as a driving unit and not a switch.

In response, Asano does refer to TFTs 42-1 and 42-2 as a driving unit in paragraph [0088].  However, they are described to function like switches: to switch on (“light emission”, paragraph [0088]) by “converting the voltage…into a current” (paragraph [0088]).  “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.” In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  See MPEP 2131.
The device in claim 44 seems to be shown in fig. 15A, where the claimed “individual bias voltage” (last line) seem to be “Vdata1” to “Vdata3”.  However, the specification does not mention these voltages.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/FEIFEI YEUNG LOPEZ/           Primary Examiner, Art Unit 2899